REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “identifying sub-sockets having a same  system Unique Identifier (UID) and filtering the MPTCP packets based on at least one predefined rule for tracking the MPTCP packets” among other things, are non-obvious over the prior art. The closest prior art Zalmanovitch teaches, the identifier 113 may be tagged on a per-socket basis. In such embodiments, network traffic that occurs between the initial connection of the socket and final closure of the socket is exclusively attributed to an identifier associated with that socket (Zalmanovitch; [0079]). This is different from the present invention in that in the present invention, identifying sub-sockets having a same  system Unique Identifier (UID) and filtering the MPTCP packets based on at least one predefined rule for tracking the MPTCP packets and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





















CORRESPONDENCE INFORMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416    



/AJIT PATEL/Primary Examiner, Art Unit 2416